Citation Nr: 1739912	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from July 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico.

In April 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, remand is necessary to obtain the appellant's Social Security Administration (SSA) records because he reported at his April 2017 Travel Board hearing that he received disability benefits for his heart condition.  See transcript, p. 8; see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Second, remand is required because VA received pertinent evidence after the most recent AOJ consideration of his claim.  Specifically, the AOJ denied the claim in the August 2010 rating decision and September 2013 statement of the case because the appellant had only an abnormal electrocardiogram (EKG) reading, which is not in itself a disability.  However, in July 2017, VA received Form 21-0960A-1, Ischemic Heart Disease (IHD) Disability Benefits Questionnaire, from Dr. Graov.  Therein, Dr. Graov diagnosed coronary artery disease (CAD).  As the appellant has not waived AOJ consideration thereof, remand is required so that the AOJ can consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).

While on remand, the appellant should be given an opportunity to identify any VA or private records relevant to the claims on appeal that have not been obtained.  All identified records, including treatment records from Mountain View Medical Facility in Las Cruces, New Mexico, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.

For private treatment records-including from Mountain View Medical Facility in Las Cruces, New Mexico, which the appellant identified at his April 2017 Travel Board hearing (pp. 8, 11)-make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records-including SSA records pertaining to the appellant's heart condition, which the appellant identified at his April 2017 Travel Board hearing (p. 8)-all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence-including the July 2017 IHD Disability Benefits Questionnaire.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

